DETAILED ACTION
Introduction
This case is being examined in art unit 3649.  Please do not hesitate to contact Examiner Michael McCullough at (571) 272-7805 if you have any questions regarding this correspondence.  
You have a shortened statutory time period for reply of 3 months from the mail date of this action, you may buy up to 3 additional months through an extension of time for a total of 6 months.  Your response will be dated when it is received by the office (not the date you mail or fax it) unless it is submitted with a proper Certificate of Mailing or Transmission under 37 CFR 1.8.  
All documents of a published application can be viewed using Public PAIR, which can be accessed at https://portal.uspto.gov/pair/PublicPair 
Documents Examined
The Specification, Drawings, Abstract, and Claims filed on 7/17/2019 are being examined.
Claim Interpretation
Regarding claims 1-7, “stone trimmer” does not require the act of trimming a stone and the term “stone trimmer” is being treated as the intended use of the apparatus, which does not patentably distinguish over the prior art, see MPEP 2111.02(II) and the prior art are all fully capable of trimming stone (the thickness/hardness of the stone are not limited in any way), see MPEP 2114(I) and (II).
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson et al. (US 8,943,691 B2).
Regarding claim 1, Olsson et al. discloses a stone trimmer (Figures 4 and 5, see claim interpretation above, and column 1 lines 64-67 “Preferably each strip is made of 
metal/metal alloy, such as steel, steel alloy, stainless steel, coated steel, 
anodised steel, galvanised or ungalvanised steel”; Applicant discloses in Paragraph [0007] that “The trimmer has three planes of metal” which is clearly disclosed in Ollson et al.) comprising a central longitudinal axis (into/out of the page in Figure 4), a side, a first plane, a second plane, and a third plane, 
a. said first plane (18) comprising a width, a depth, a height, a first face (left face), a second face (right face), and a terminal face (distal face of 18), 
b. said second plane (16) comprising a width, a depth, a height, a first face (top face), a second face (bottom face), and a terminal face (distal face of 16), 
c. said third plane (17) comprising a width, a depth, a height, a first face (bottom face), a second face (top face), and a terminal face (distal face of 17), 
d. said first plane and second plane forming a first angle having a vertex at the central longitudinal axis (Figure 4), 
e. said second plane and third plane forming a second angle having a vertex at the central longitudinal axis (Figure 4), and 

Regarding claim 2, Olsson et al. discloses in which 
a. the terminal face of the first plane is 90 degrees from the first face of the first plane and 90 degrees from the second face of the first plane (Figure 4), 
b. the terminal face of the second plane is 90 degrees from the first face of the second plane and 90 degrees from the second face of the second plane (Figure 4), and 
c. the terminal face of the third plane is 90 degrees from the first face of the third plane and 90 degrees from the second face of the third plane (Figure 4). 
Regarding claim 3, Olsson et al. discloses in which a. the sum of the first angle, and the second angle, and the third angle is 360 degrees (Figures 4 and 5). 
Regarding claim 4, Olsson et al. discloses in which a. the mass of the first plane, the second plane, and the third plane are approximately equal (approximately uniform dimensions and all made from the same material). 
Regarding claim 6, Olsson et al. discloses in which a. the width, height, and depth of any said plane is approximately the same as the width, height, and depth of any other said plane (Figures 4 and 5). 
Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace (US 2011/0308197 A1).
Regarding claim 1, Wallace discloses a stone trimmer (Figures 1 and 2, see claim interpretation above, and Paragraph 0054 line 2 “steel”; Applicant discloses in Paragraph 0007 that “The trimmer has three planes of metal” which is clearly disclosed 
a. said first plane (24) comprising a width, a depth, a height, a first face (left face), a second face (right face), and a terminal face (30), 
b. said second plane (26) comprising a width, a depth, a height, a first face (top face), a second face (bottom face), and a terminal face (32), 
c. said third plane (28) comprising a width, a depth, a height, a first face (bottom face), a second face (top face), and a terminal face (34), 
d. said first plane and second plane forming a first angle having a vertex at the central longitudinal axis (Figure 1), 
e. said second plane and third plane forming a second angle having a vertex at the central longitudinal axis (Figure 1), and 
f. said third plane and first plane forming a third angle having a vertex at the central longitudinal axis (Figure 1). 
Regarding claim 3, Wallace discloses in which a. the sum of the first angle, and the second angle, and the third angle is 360 degrees (Figures 1 and 2). 
Regarding claim 4, Wallace discloses in which a. the mass of the first plane, the second plane, and the third plane are approximately equal (approximately uniform dimensions and all made from the same material). 
Regarding claim 5, Wallace discloses in which a. one plane further comprises a carrying gap (36). 
Regarding claim 6, Wallace discloses in which a. the width, height, and depth of any said plane is approximately the same as the width, height, and depth of any other said plane (Figures 1 and 2). 
Regarding claim 7, Wallace discloses in which 
a. the first plane further comprises at least two holes (44), 
b. the second plane further comprises at least two holes (44), and 
c. the third plane further comprises at least two holes (44).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they show similar cross sections capable of trimming stone or stone trimmers.
When responding to this action, please keep the following items in mind.
Pay close attention to any time periods for response and fees set forth in the action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax, EFS-web (registered eFilers only), or by hand to USPTO's Alexandria, Virginia Customer Service Window.  Formal replies cannot be submitted via e-mail.  Details can be found at: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Label each page of the reply with the application number and include page numbers.
Sign all replies, samples of acceptable and unacceptable signatures can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/sigexamples_alt_text.pdf
An example of a formal reply can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649